[Cite as State v. Jarrett, 2013-Ohio-1663.]




                  Court of Appeals of Ohio
                                 EIGHTH APPELLATE DISTRICT
                                    COUNTY OF CUYAHOGA


                                JOURNAL ENTRY AND OPINION
                                         No. 98759


                                        STATE OF OHIO

                                                       PLAINTIFF-APPELLEE

                                                 vs.

                                 KENNETH L. JARRETT
                                                       DEFENDANT-APPELLANT




                                              JUDGMENT:
                                               AFFIRMED


                                Criminal Appeal from the
                         Cuyahoga County Court of Common Pleas
                      Case Nos. CR-554504, CR-558789, CR-559105,
               CR-559365, CR-559433, CR-559935, CR-562138, and CR-562549

        BEFORE: Stewart, A.J., Boyle, J., and Kilbane, J.

        RELEASED AND JOURNALIZED:                      April 25, 2013
ATTORNEY FOR APPELLANT

Ronald A. Skingle
2450 St. Clair Avenue
Cleveland, OH 44114


ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor

BY: Holly Welsh
Assistant County Prosecutor
The Justice Center
1200 Ontario Street, 9th Floor
Cleveland, OH 44113
MELODY J. STEWART, A.J.:

       {¶1} Defendant-appellant Kenneth Jarrett pleaded guilty to counts of fraud and

forgery. He was granted bond pending sentencing, but failed to appear for sentencing.

While on violation of bond, he committed crimes in seven more cases involving fourth

and fifth degree grand theft, attempted aggravated theft, forgery, identity theft, identity

fraud, and possession of criminal tools. He pleaded guilty and appeared before the court

for sentencing on all eight cases. Noting that Jarrett had 16 prior felony offenses in

addition to the eight presently before it, the court imposed consecutive sentences totaling

eight years and six months, finding in particular that Jarrett’s conduct was so great that a

single prison sentence would not adequately reflect the seriousness of his conduct.

Jarrett concedes that his sentences were within the statutory range and that the court made

the required factual findings necessary to impose consecutive sentences. He argues on

appeal, however, that the finding regarding the seriousness of his conduct found no

support in the record because the total financial harm he caused the victims — $22,590 —

was not so great or unusual to justify consecutive sentences.

       {¶2} R.C. 2929.14(C)(4) permits the court to impose sentence on multiple prison

terms consecutively if it finds that (1) a consecutive sentence is necessary to protect the

public from future crime or to punish the offender and (2) that consecutive sentences are

not disproportionate to the seriousness of the offender’s conduct and to the danger the

offender poses to the public. In addition to these two factors, the court must find any of

the following:
      (a) The offender committed one or more of the multiple offenses while the
      offender was awaiting trial or sentencing, was under a sanction imposed
      pursuant to section 2929.16, 2929.17, or 2929.18 of the Revised Code, or
      was under post-release control for a prior offense.

      (b) At least two of the multiple offenses were committed as part of one or
      more courses of conduct, and the harm caused by two or more of the
      multiple offenses so committed was so great or unusual that no single
      prison term for any of the offenses committed as part of any of the courses
      of conduct adequately reflects the seriousness of the offender’s conduct.

      (c) The offender’s history of criminal conduct demonstrates that
      consecutive sentences are necessary to protect the public from future crime
      by the offender.

Id.

      {¶3} When reviewing consecutive sentences imposed under R.C. 2929.14(C)(4),

we “review the record, including the findings underlying the sentence or modification

given by the sentencing court” to determine whether (1) the record does not support the

court’s findings under R.C. 2929.14(C)(4) or (2) “the sentence is otherwise contrary to

law[.]” See R.C. 2953.08(G)(2).

      {¶4} There is no question that the court made the required findings under R.C.

2929.14(C)(4): it determined that consecutive sentences were necessary to protect the

public from future crime, that consecutive sentences were not disproportionate to the

harm Jarrett caused, and that no single term would adequately reflect the seriousness of

his conduct.

      {¶5} We have held, consistent with nearly every other district to consider the issue,

that a sentencing judge need only make the required statutory findings under R.C.

2929.14(C)(4) — there is no need for the court to state the reasons underlying those
findings. State v. Goins, 8th Dist. No. 98256, 2013-Ohio-263; State v. Blackburn, 8th

Dist. Nos. 97811 and 97812, 2012-Ohio-4590, ¶ 35. See also State v. Alexander, 1st Dist.

Nos. C-110828 and C-110829, 2012-Ohio-3349; State v. Wells, 2d Dist. No. 2012-CA-12,

2012-Ohio-5529; State v. McKenzie, 3d Dist. No. 15-12-07, 2012-Ohio-6117; State v.

Midlam, 4th Dist. No. 12CA2, 2012-Ohio-6299; State v. Patterson, 5th Dist. No.

CT2012-0029, 2012-Ohio-5600; State v. Nowlin, 6th Dist. No. CT2012-0015,

2012-Ohio-4923; State v. Galindo-Barjas, 7th Dist. No. 12 MA 37, 2013-Ohio-431.

       {¶6} The rationale for these holdings is that, although the prior statutory version of

consecutive sentencing invalidated in State v. Foster, 109 Ohio St.3d 1, 2006-Ohio-856,

845 N.E.2d 470, required the court to make findings and state its reasons in support of

those findings, the current consecutive sentencing statute contained in H.B. 86 does not.

Goins at ¶ 11. The General Assembly’s omission of language requiring the court to state

its reasons for making findings constitutes an amendment of the prior version and

indicates an intent to change the prior meaning of the statute. State ex rel. Mager v. State

Teachers Ret. Sys. of Ohio, 123 Ohio St.3d 195, 2009-Ohio-4908, 915 N.E.2d 320, ¶ 23,

citing Malone v. Indus. Comm., 140 Ohio St. 292, 299, 43 N.E.2d 266 (1942).

       {¶7} The next question we consider is whether the record does not support the

court’s finding that consecutive sentences were not disproportionate to the seriousness of

Jarrett’s conduct. He argues that the $22,590 in financial harm he caused in eight cases

was not as serious as it would have been in a single case involving $22,590 of financial

harm; therefore, consecutive sentences were unwarranted.
       {¶8} We do not need to get into a discussion of what amount of monetary loss

constitutes “seriousness” for purposes of R.C. 2929.14(C)(4) in order to find that the

court did not err by concluding that consecutive sentences were proportionate to Jarrett’s

conduct.    The “seriousness” of one’s conduct goes beyond mere monetary loss.

Although we have no difficulty concluding that Jarrett’s eight different counts of theft

and fraud involving thousands of dollars of losses to his individual victims constituted

“serious” conduct, the court had more than that to justify consecutive sentences. Jarrett

has 16 prior felony convictions.        Those prior convictions, coupled with the eight

convictions in this case, show him to be incorrigible. And to make matters worse, Jarrett

displayed a flagrant disregard for the court by committing seven offenses while on bond

awaiting sentencing in another case.            The consecutive sentences were thus not

disproportionate to the seriousness of his conduct.

       {¶9} Judgment affirmed.

       It is ordered that appellee recover of appellant its costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the Cuyahoga

County Court of Common Pleas to carry this judgment into execution. The defendant’s

conviction having been affirmed, any bail pending appeal is terminated.       Case remanded

to the trial court for execution of sentence.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.
MELODY J. STEWART, ADMINISTRATIVE JUDGE

MARY J. BOYLE, J., and
MARY EILEEN KILBANE, J., CONCUR